Per Curiam.
We affirm appellant's convictions and sentences, but remand for correction of a scrivener's error in the written judgment. Appellant pleaded guilty to all five counts charged in the information, and the trial court orally adjudicated him guilty of all five counts. Count five was included on the fourth page of the written judgment, but omitted from the first page. On remand, the lower tribunal shall enter a corrected written judgment that conforms to the court's oral pronouncement of guilt on all five counts. See King v. State , 201 So.3d 206 (Fla. 1st DCA 2016) (affirming an Anders appeal but remanding for correction of scrivener's errors in the written judgment); Washington v. State , 37 So.3d 376 (Fla. 1st DCA 2010) (same).
AFFIRMED and REMANDED with instructions.
Wolf, Bilbrey, and Kelsey, JJ., concur.